    Case 4:17-cv-03234 Document 152 Filed on 04/23/20 in TXSD Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

MARI OLIVER,                               )(
                                           )(
                    Plaintiff,             )(
                                           )(
             v.                            )(
                                           )(
KLEIN INDEPENDENT SCHOOL DIST.,            )(
BRET CHAMPION, individually,               )(
BRIAN GREENEY, individually,               )(
                                              Civil Action No.: 4:17-cv-3234
THOMAS HENSLEY, individually,              )(
KIMBERLY WALTERS, individually,            )(
LANCE ALEXANDER, individually,             )(
BENJIE ARNOLD, individually,               )(
ANGIE RICHARD, individually,               )(
STEPHEN NAETZKER, individually, and        )(
JENNIFER WALTON, individually,             )(
                                           )(
                    Defendants.            )(


                           CERTIFICATE OF CONFERENCE

      I certify I have conferred in good faith with defendants’ counsel Clay Grover and

Frank Valenzuela by email the 23rd day of April 2020 and they were Opposed to the

relief requested.




                                           /s/ Randall L. Kallinen
                                           Randall L. Kallinen

                                           /s/ Geoffrey T. Blackwell
                                           Geoffrey T. Blackwell
